Citation Nr: 1533555	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  08-28 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a higher initial rating in excess of 10 percent for an anxiety disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In statements to VA medical personnel, the Veteran claimed that he received civil service disability payments from the United States Postal Service (USPS). In January 2012, the Board remanded this case, requesting that the AOJ contact the USPS to obtain a copy of any adjudication and the records underlying the adjudication for civil service disability benefits. In response to a request from the AOJ, the USPS submitted an April 2013 letter, indicating that the Veteran had never worked for them. The AOJ contacted the Veteran who advised them that he actually received payments from the Office of Personnel Management (OPM). The AOJ indicated that they were contacting OPM to request the pertinent records. The claims file contains no notation indicating OPM's response to the AOJ's request. As federal records regarding disability claims might contain information pertinent to the Veteran's appeal, the AOJ must follow the required procedures regarding the attempted procurement of federal records.

In the January 2012 Remand, the Board noted that, although the Veteran had been granted service connection for an anxiety disorder, VA examiners in April 2007 and March 2010 had suggested that the Veteran experienced distinct symptomatology related to a non-service-connected schizoaffective disorder. The Board requested that the AOJ provide the Veteran with an additional examination to determine the symptomatology caused by each disorder and whether the schizoaffective disorder was permanently aggravated beyond its natural progression by the service-connected anxiety disorder. The AOJ scheduled the Veteran for VA examinations in November 2012 and March 2013. After the Veteran failed to show for either examination, he told an AOJ employee during a telephone conversation that he had moved to an isolated area in California and had been unable to travel for either examination. The record indicates that the Veteran subsequently moved back to Milwaukee. As this matter is being remanded and an examination might prove beneficial to the Veteran's claim, the Board will request that the AOJ provide the Veteran with an additional opportunity to attend a VA psychiatric examination. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and the Veteran's representative to obtain and associate with the claims file all outstanding VA and private treatment records, to specifically include all VA treatment records denoting treatment for psychiatric disorders. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented. Insure that the Veteran is provided with the necessary authorization and release forms to procure any outstanding records.

2. Contact OPM and procure a copy of any adjudication and the records underlying the adjudication for civil service disability benefits. In so doing, follow the required procedures regarding the attempted procurement of federal records.

3. After the above development is completed, afford the Veteran a VA psychiatric examination with a VA psychiatrist to determine the current severity of his service-connected anxiety disorder.

The AOJ must notify the Veteran provide the Veteran with written notice of the date, time, and place for the examination, and file a copy of the notice in the claims file. The AOJ must notify the Veteran in writing that it is his responsibility to report for the examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 

The claims file must be made available to and reviewed by the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail. All indicated tests must be conducted.

After a thorough examination, the examiner must express an opinion as to whether the Veteran's schizoaffective disorder is aggravated by his service-connected anxiety disorder. The examiner must attempt to distinguish the psychiatric symptoms related to the Veteran's service-connected anxiety disorder from the nonservice-connected psychiatric disorder(s), if any. The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning. The examiner must also comment on the effects the Veteran's service-connected psychiatric disability would have on his activities of daily living.

4. After any further development deemed necessary, readjudicate the Veteran's claim. If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




